DETAIL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This office action is in response to claims filed on 9/22/2020 in relation to application 17/027,784.
The instant application claims are continuation in part to 14/816,536 dated 8/3/2015 (now patent #10/825352 issued 11/03/2020).
This is also continuation in part to application #14/730,232 (patent#10/607502) with a date of 6/3/2015 (Publication # 2015/0356881).
The instant application claims benefit to provisional application #62/007,413 with a priority date of 6/04/2014.
The Pre-Grant publication # 20210005100 issued on 1/7/2021.
Terminal Disclaimer approved on 1/7/2022.
 Claims 1-20 pending.

Examiner’s Comment
The application is about letter manipulatives where prior art blocks found to be not “manipulatives” with protrusions and indents. Their outer surface allowed them to be placed in registration with other i.e. manipulated to register accordingly.
The manipulative part in prior art are found to be blocks that identify themselves. A camera though pointed at the board cannot be used for the purpose. The art Owen US 8057233 B2 uses camera to capture images and display them on the “manipulative’. The blocks in art Owen are virtual elements, 
The claims 1-20 are found to be in conditions of allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. The examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADARUZ ZAMAN/Examiner, Art Unit 3715                                                                                                                                                                                                        February 25, 2022
/THOMAS J HONG/Primary Examiner, Art Unit 3715